DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0052058 (Motohashi hereinafter).
Regarding claim 1, Motohashi teaches an electric pump unit that discloses a housing (Figure 1, Housing 7); an electric motor housed in the housing and including a motor stator and a motor rotor (Motor 4 with Stator 27 and Rotor 23); an oil pump provided in the housing at a position on a first side in an axial direction with respect to a position of the electric motor so as to be adjacent to the electric motor (Oil Pump 3 where the Figure 1 left hand side is the 1st side), the oil pump including a pump rotational element that is rotatable coaxially with the motor rotor (Rotational element being the inner gear 12); a shaft to which the motor rotor and the nd side is the Figure 1 right hand side and therefore the side opposite the described 1st side).
Regarding claim 2, Motohashi’s teachings are described above in claim 1 where Motohashi further discloses that the first bearing is disposed on the first side in the axial direction that is a side opposite to the electric motor, with respect to the position of the pump rotational element (Bearing 21 as seen in Figure 1); the second bearing is disposed on the second side in the axial direction that is a side where the electric motor is located, with respect to the position of the pump rotational element (Second bearing 22 per Figure 1), the second bearing being located between the pump rotational element and the electric motor (Bearing 22 between motor 4 and inner pump gear 12); and the shaft has a free end side that is closer to the electric motor than the second bearing is (Free top end of shaft 18), and the motor rotor is fixed to the free end side of the shaft with respect to the second bearing (As seen by the rotor 23 in Figure 1). 
Regarding claim 3
Regarding claim 4, Motohashi’s teachings are described above in claim 3 where Motohashi further discloses that the oil pump has a suction port (Figure 1, Suction port 40/41) and a discharge port(Figure 1 discharge port 42/43) that are located on one side of the first side and the second side in the axial direction with respect to the position of the pump rotational element (Both are shown in the 1st side as seen in Figure 1); and at least the one of the first bearing and the second bearing is the plain bearing (Bearing 21 per ¶ 31), the one of the first bearing and the second bearing being located on the one side where the suction port and the discharge port are located (Clearly shown in Figure 1 with bearing 21).
Regarding claim 5, Motohashi’s teachings are described above in claim 4 where Motohashi further discloses that the housing has a central recess coaxial with the pump rotational element at a position including a rotation axis of the pump rotational element (Central Recess 9b), the central recess being provided on the one side where the suction port and the discharge port are located in the axial direction with respect to the position of the pump rotational element (Clearly shown in Figure 1); a part of the shaft is located in the central recess Shaft 18 within recess 9b); and the one of the first bearing and the second bearing is the plain bearing that is disposed in the central recess to support the part of the shaft that is located in the central recess (Bearing 21, ¶ 31 with Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0052058 (Motohashi) in view of US 2013/0206087 (Tadokoro hereinafter).
Regarding claim 6, Motohashi’s teachings are described above in claim 3 but are silent with respect to each of the first bearing and the second bearing is the plain bearing.
However, Tadokoro teaches a drive system for utilizing an electric motor that discloses the interchangeability of ball bearings and plain bearings (¶ 155). The resultant combination would be such that the second bearing would be formed as a plain bearing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution from a ball bearing as shown in Motohashi to a plain bearing to minimize moving components while still performing the well-known and predictable function of minimizing friction. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0052058 (Motohashi) in view of US 2017/0167491 (Reul hereinafter).
Regarding claim 7, Motohashi’s teachings are described above in claim 1 where Motohashi further discloses the shaft having a stepped portion having a difference in an outside diameter (Figure 1, Shaft 18 features multiple portions featuring different diameters).
Motohashi is silent with respect to the pump rotational element or the housing includes an engagement portion that engages with the stepped portion in the axial direction to restrict axial movement of the shaft.
However, Reul teaches an electric motor driving a liquid pump that discloses a shaft that has a stepped portion having a difference in an outside diameter (Figure 2 with motor 18 with pump 28 and shaft 136 with splines per ¶ 48); and the pump rotational element or the housing includes an engagement portion that engages with the stepped portion in the axial direction to restrict axial movement of the shaft (Spline connection per ¶ 48).
. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0052058 (Motohashi) in view of US 2017/0167491 (Reul) and further in view of US 3606601 (White hereinafter).
Regarding claim 8, Motohashi’s modified teachings are described above in claim 7 where Reul discloses the use of splines between the shaft and the pump rotational element (¶ 48 of Reul.
Motohashi, per Reul, is silent with respect to the shaft has a male spline having an axial end face that serves as the stepped portion; and the pump rotational element has a female spline that engages with the male spline, and has the engagement portion that engages with the axial end face of the male spline.
However, White teaches a shaft driven pump that discloses the shaft has a male spline having an axial end face that serves as the stepped portion (Column 3 Lines 40-54 with Figure 1); and the pump rotational element has a female spline that engages with the male spline, and has the engagement portion that engages with the axial end face of the male spline (Column 3 Lines 40-54 with Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spline shapes of Motohashi per Reul with the specific teachings of White to further ensure proper meshing. Furthermore, it would have been a matter of design choice to feature the male splines on the shaft and female splines on the pump rotational element, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse
Regarding claim 9, Motohashi’s modified teachings are described above in claim 8 where the combination of Motohashi, Reul, and White would further disclose that the engagement portion of the pump rotational element restricts movement of the shaft toward the electric motor (¶ 35 of Motohashi and ¶ 48 of Reul); and the housing has a restriction surface that restricts movement of the shaft away from the electric motor (The recess 9b of Motohashi will also prevent the shaft from moving away from the motor). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746